Filed in the office of Document Number 20140572370-91 Filing Date and Time Ross Miller 08/07/2014 8:25 AM Secretary of State Entity Number State of Nevada E0138932011-3 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) Name of corporation: CAMBRIDGE PROJECTS INC. The articles have been amended as follows: (provide article numbers, if available) -The Authorized Capital of 200,000,000 Common shares, par value $0.0001, is now amended to 195,000,000 Common shares, par value $0.0001, and 5,000,000 Preferred shares, par value $0.0001. - The By-Laws will be amended to reflect the issuance and rights of the Preferred shareholders. 3.
